UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended MARCH 31, 2012 OR o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.000-24455 TORVEC, INC. (Exact name of registrant as specified in its charter) New York 16-1509512 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mt. Read Blvd. Building 3, Rochester, New York 14615 (Address of principal executive offices and Zip Code) (585)254-1100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Number of Shares Outstanding at April 30, 2012 Common Stock, $.01 par value 1 TORVEC, INC. (a development stage company) INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations – Three Month Periods Ended March 31, 2012 and 2011 and for the Period from September 25, 1996 (Inception) through March 31, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Three Month Periods Ended March 31, 2012 and 2011 and for the Period from September 25, 1996 (Inception) through March 31, 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURE PAGE 30 EXHIBITS 31 Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS TORVEC, INC. (a development stage company) Condensed Consolidated Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable 0 Prepaid expenses and other current assets Total current assets Property and Equipment: Office equipment and software Shop equipment Leasehold Improvements Transportation equipment Less accumulated depreciation and amortization Net property and equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable, current portion $ $ Accounts payable Accrued liabilities Deferred liabilities Total current liabilities Notes payable, net of current portion Total Liabilities Commitments and other matters (Note G) Stockholders' Equity: Preferred stock, $.01 par value, 100,000,000 shares authorized a) 3,300,000 designated as Class A, Non-voting, convertible, cumulative dividend $.40 per share per annum, shares issued and outstanding at March 31, 2012 and December 31, 2011: 587,101 and 587,101, respectively b) 300,000 designated as Class B, Non-voting, convertible, cumulative dividend $.50 per share per annum, shares issued and outstanding at March 31, 2012 and December 31, 2011: 77,500 and 77,500, respectively c) 16,250,000 designated as Class C, Voting, convertible, no dividend, shares issued and outstanding at March 31, 2012 and December 31, 2011: 16,250,000 and 16,250,000, respectively Common stock, $.01 par value, 400,000,000 shares authorized, 45,700,399 and 45,700,399 issued and outstanding, at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 September 25, 1996 (Inception) through March 31, 2012 Revenue $ $ $ Cost of Goods Sold Gross Profit Costs and expenses: Research and development: R&D costs, excluding stock-based compensation expense Stock-based compensation expense related to options and warrants 0 Total research and development General and administrative: G&A costs, excluding stock-based compensation expense Stock-based compensation expense related to options and warrants Total general and administrative Asset impairments 0 0 Total costs and expenses Loss from operations ) ) ) Reversal of liability on cancellation of debt 0 0 Gain on litigation settlement 0 0 Other income / (expense) Loss Before Income Tax (Expense) / Benefits ) ) ) Income tax (expense) / benefits 0 0 Net Loss ) ) ) Net loss attributable to non-controlling interest in subsidiary 0 0 Net Loss attributable to Torvec, Inc. ) ) ) Preferred stock beneficial conversion feature 0 0 Issuance of warrants to preferred shareholders 0 0 Preferred stock dividends Net Loss attributable to Torvec, Inc. common stockholders $ ) $ ) $ ) Net Loss per common share attributable to stockholders of Torvec, Inc.: Basic and Diluted $ ) $ ) Weighted average number of shares of common stock: Basic and Diluted See notes to condensed consolidated financial statements. 4 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 25, 1996 (Inception) Through March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss / (gain) on sale / disposition of fixed assets 0 0 ) Gain on sale of Ice Engineering license 0 0 ) Loss on impairment of license 0 0 Impairment of goodwill 0 0 Common stock issued for services 0 0 Compensatory common stock 0 0 Shares issued for future consulting services 0 0 Common stock issued in connection with commercializing event plan 0 0 Stock-based compensation related to stock options and warrants Compensation expense attributable to common stock in subsidiary 0 0 Stockholder contribution of services 0 Contribution to capital, Ford Truck 0 0 Reversal of liability 0 0 ) Changes in: Accounts receivable ) ) ) Prepaid expenses and other current assets Deferred liabilities ) ) ) Deferred rent 0 ) Change in accrued payroll taxes ) ) Accounts payable and other accrued expenses Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment ) 0 ) Cost of acquisition 0 0 ) Proceeds from sale of license 0 0 Proceeds from sale of fixed assets 0 0 Net cash (used in) provided by investing activities ) 0 Cash flows from financing activities: Net proceeds from sales of common stock and upon exercise of options and warrants 0 0 Net proceeds from sales of preferred stock 0 0 Net proceeds from sale of subsidiary stock 0 0 Net proceeds from issuance of notes payable 0 0 Repayments of notes payable ) ) ) Proceeds from loans 0 0 Repayments of loans 0 0 ) Repayment of officer & stockholder loans and advances 0 0 ) Distributions 0 0 ) Net cash (used in) provided by financing activities ) ) Net (decrease) increase in cash ) ) Cash at beginning of period 0 Cash at end of period $ $ $ 5 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) Three Months Ended September 25, 1996 (Inception) Through March 31, March 31, Noncash investing and financing activities: Preferred stock issued in payment of dividend $
